Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant has amended claims 7 and 10 to include the “pair of positioning parts configured to abut sides of the image forming apparatus to define limit positions for the image forming apparatus on the support table in a width direction of the cabinet” which is not supported by the specification. Additionally, newly added claims 14 and 15 recite that “a position of each of the pair of positioning parts is repositionable in the width direction” which is not supported by the original specification. 
Specifically, as seen in applicant’s Fig.1,4, and 7B, the positioning parts 14 are in contact with the bottom of the image forming device 100 and do not abut the sides 110R, 110L of the image forming device to define limit positions. Additionally, the positioning parts are fixed to the bottom of the image forming apparatus and therefore cannot be “repositionable”. See applicant’s spec page 4, lines 5; page 5, last line – page 6, line 4; page 9, lines 22-24. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 7-8,10-11,13 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (U.S. 2015/0223616) in view of Taki (U.S. 5,887,226).
	Squitieri teach an image forming apparatus comprising an image forming device (printer) 90 which inherently has a side plate; a cabinet 20 which houses the printer 90, the cabinet including outer side plates (panels) 24,26 which would face a side plate of the printer (see Fig.3, par. 23); a support plate 42/44 which supports the printer 90 and which is connected to the side plates 24,26 via support brackets 50, a pair of positioning parts 46 which are attached to the support plate 42/44 to position the printer 90 in both the width direction so that a space can be formed between the printer and the outer side plates 24,26 of the cabinet (and the support plate 42/44) as seen in Fig.3, and an opening and closing cover (door) 28 for opening and closing the inner space of the cabinet. See Fig.s 3-7; par.23-26. The shelf 42/44 is drawable from the cabinet via slide assembly 70 (see Fig.5, par.26). The cabinet has a power strip as seen in Fig.7-8, that can electrically connect the printer in a state that the printer is drawn out of the cabinet.  
	Specifically, Squitieri teach all that is claimed except a side panel of the printer having an exhaust port. In addition, Squitieri does not teach a control panel associated with the printer. 
Tani teach a printer 1 having a housing case 2 with side plates in which an exhaust port 74 is disposed; See Fig.1, col.5, line 54- col.6, line 14. Further, the printer housing has an operation panel 2d on the top of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Squitieri’s side panel of the printer 90 to have an exhaust port so that the interior of the printer can be cooled via an air inlet and fan which exhausts air out of the side exhaust port (see col.1, lines 10-30). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date to have an operational control panel associated with the printer because various settings can be changed by the operator. 
Regarding claim 8, if the door 28 is opened, it would not affect the operation of image forming device 90.

3.	Claims 9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (U.S. 2015/0223616) in view of Taki (U.S. 5,887,226) as applied to claims 7-8,10-11,13 and further in view of Vellutato, Jr. (U.S. 9,566,811).
	Regarding claim 9, the combination of Squitieri in view of Taki does not teach the image forming device having an inner opening/closing cover to close an inner space of the image forming device and the image forming device stops operation when the inner cover is opened. 
Vellutato, Jr. teach a printing cabinet 100 with a housing 102 having an upper portion 114 to house an image forming device 16 and a lower portion 120 having doors 122 that can be used for miscellaneous storage (see Fig.2, col.5, lines 50-57).  In addition, Vellutato, Jr. teach that the upper portion of the cabinet has a door 132 “for access to the printing device 116” and can be use “for printer cartridge replacement” (see col.4, line 61 – col.5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for an open and closable  “inner” cover/door for the printing device so as to open and close the inner space of the printing device so that printer cartridge replacement can be accomplished. It also would have been obvious to one of ordinary skill in the art before the effective filing date to stop the operation of the printing device when a printing cartridge is being replaced and the cover/door is opened because the operation of the printing device would be inoperable without the printing components in the printing cartridge (typically a photosensitive drum, developing device, cleaning device, etc.).
	Regarding claim 12, the combination of Squitieri in view of Taki does not teach an exhaust opening in the top plate of the cabinet. However, Vellutato, Jr. further teach an air filtration unit 133 in the upper portion of the cabinet including a fan aligned with vents (exhaust opening) 140 (col.3, lines 39-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yamashita include an exhaust in the upper part of a cabinet so that the cabinet interior space can remain free from particles suspended in the air and thus allow for a clean interior. Additionally, the opening being positioned on the upper surface of the cabinet (top plate) is a notoriously well known position to place a vent opening for discharging air from the interior of the cabinet housing of an image forming apparatus of which the examiner takes Official Notice. 

4.	Claims 4-6 are allowable over the prior art of record. 
	Regarding claims 4-6, a gap between the top plate of the cabinet and the upper surface of the image forming device is larger than a gap between the image forming device side wall having an exhaust port and outer cabinet side wall is not taught or suggested by the prior art of record. 
	
5.	Applicant’s arguments with respect to claims 4-12 have been considered but are moot because the new ground of rejection.
	The applicant amended the claims to include limitations regarding the positioning parts which required a new grounds of rejection.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852